Citation Nr: 0402879	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  99-10 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an evaluation higher than seventy (70) 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Colorado Division of Social 
Services


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to August 
1970.  He is a decorated veteran who served a substantial 
portion of his active duty in Vietnam.   

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the Denver, Colorado, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in October 1998, which denied a disability rating higher 
than ten (10) percent for service connected PTSD.  
Subsequently, in a January 2001 rating decision, the 
evaluation assigned to the veteran's PTSD was increased to 
fifty (50) percent, effective in April 1998.  Later, in a 
January 2003 rating decision, the evaluation assigned to the 
veteran's PTSD was again increased, to 70 percent, effective 
in April 1998.  

The veteran was afforded a personal hearing before the 
undersigned Veterans Law Judge, sitting in Denver, Colorado, 
in May 2003.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested 
primarily by social isolation, poor coping skills, inability 
to cease marijuana and alcohol use, difficulty in sleeping 
normally, frequent nightmares and flashbacks of Vietnam War 
experiences, irritability, and inability to get along with 
others and apply himself productively in his job. 

2.  The veteran is a high school graduate, and held gainful 
employment as a dishwasher in a bar/restaurant until July 
2003, when he was terminated for poor job performance.
3.  The veteran has two service-connected disabilities - PTSD 
(70 percent disabling) and tinnitus (10 percent disabling).  

4.  PTSD prevents the veteran from securing and sustaining 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher than 70 percent for 
service-connected PTSD are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

2.  The criteria for entitlement to a TDIU are met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  VCAA was recently 
revised with the enactment of the Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003) (to 
be codified in part at 38 U.S.C.A. § 5103).  

First, under the VCAA, VA has a duty to notify the veteran 
and his representative, if any, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In light of the grant of a TDIU as discussed below, the Board 
finds that sufficient information and evidence were obtained 
to resolve the veteran's claim favorably, and further 
development is not needed.

II.  Increased Rating for Service-Connected Post-Traumatic 
Stress Disorder (PTSD), Currently Evaluated as Seventy (70) 
Percent Disabling 

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2003).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2003).  An 
evaluation of the extent of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (2003); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, a determination as to whether the 
preponderance of the evidence favors, or is against, the 
claim must be made.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  If the evidence is in support of the claim or 
is in equal balance, the claim is allowed.  Id.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).
  
The VA assigns disability ratings for service-connected PTSD 
in accordance with criteria in 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2003).  A 70 percent rating is warranted when 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective relationships.  A 100 percent rating 
is warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives; own occupation or 
own name.  Id.   

As with claims for service connection for an alleged 
disability, the Board reviews the veteran's entire history in 
determining whether a higher evaluation for a service-
connected disability is warranted.  See generally 38 C.F.R. 
4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
However, in claims for increased evaluations, current level 
of disability is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Accordingly, in such claims, as 
the one here, the Board looks primarily to contemporaneous 
evidence of the extent of the disability claimed.  In this 
case, contemporaneous evidence of the extent of the veteran's 
service-connected PTSD consists of the report of a November 
2002 VA medical examination conducted in connection with the 
claim and VA medical center (VAMC) outpatient treatment 
reports from 2000 to 2002.           

VAMC outpatient treatment reports indicate that the veteran 
reported an increase in alcohol consumption so that by late 
2001, he was drinking more than he ever had before in his 
lifetime.  He also reported unsuccessful attempts in trying 
to stop smoking marijuana, difficulty getting along with work 
supervisors, nightmares, and flashbacks of his Vietnam War 
experiences.  In April 2002, the veteran continued to have 
problems getting along with others and exhibited poor coping 
skills.  Significantly, he reported altercations with 
customers at work (dishwasher in a bar/restaurant) and 
persistent inability to work cooperatively with his 
supervisors.  He also continued using marijuana and alcohol.       

The November 2002 VA medical examination report indicates 
that the veteran reportedly continued to have difficulty 
getting along with others, and in particular, his 
supervisors.  He continued to report sleeping problems (he 
typically goes to bed upon sunrise and sleeps until late 
morning after drinking substantial amounts of alcohol and 
smoking marijuana).  His sleep was disturbed by frequent 
nightmares and recurrent distressing thoughts about combat 
experiences in Vietnam.  Also noted were irritability, 
inability to feel empathy toward others, a restricted range 
of affect, outbursts of anger, hypervigilance, difficulty in 
concentrating, impulse control, and an exaggerated startle 
response.  He had had suicidal and homicidal thoughts in the 
past, but not at the time of the examination.  See November 
2002 VA examination report.  

The VA examiner noted that is likely that PTSD has caused 
increased irritability and alcohol use.  Noting that the 
veteran reportedly had not missed any work, the examiner 
noted: "Even though the PTSD would make it more difficult 
for him to work, in that he is more irritable and less 
tolerant of supervisor's attitudes, he still has been able to 
continue working in the same job for the past three years and 
his level of PTSD, although significant, would not prevent 
him from being able to work in a loosely supervised situation 
with little contact with the public."  Nonetheless, the 
prognosis for improvement was not good, as the examiner 
stated: "If this veteran were motivated to stop his drinking 
and marijuana usage and to get back on SSRIs (selective 
serotonin reuptake inhibitors) there is a reasonable chance 
that his symptomatology would improve.  However, at this time 
he appears to have no motivation to do this."  See November 
2002 VA examination report.         

Finally, the record indicates that, in July 2003, the veteran 
was terminated from his job as a dishwasher at a 
bar/restaurant.  Among other things, the termination letter 
from the veteran's former employer documents the veteran's 
inability to focus or remember things adequately and his 
persistent tardiness.  

As noted above, a 100 percent disability rating for PTSD is 
warranted if there is total occupational and social 
impairment, due to symptoms such as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (such as minimal 
maintenance of personal hygiene); disorientation to time or 
place; memory loss for names of close relatives; own 
occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2003).  

The veteran in this case was noted to have maintained a 
minimal level of personal hygiene, and did not demonstrate 
obsessive or ritualistic behavior or panic attacks.  He 
apparently was oriented to person, time, and place, and did 
not have delusions, hallucinations, or impaired thought 
processes or communication.  While he was frequently 
irritable and could not get along with others, and was 
socially isolated as a result, there is no contemporaneous 
evidence that he had physically harmed others or himself, or 
that he likely would do so.  He was noted to be capable of 
managing VA benefits in his own best interest.  All of these 
factors collectively favor a finding that the weight of the 
evidence is against a determination of a 100 percent rating 
for the veteran's PTSD.  Accordingly, the benefit of the 
doubt doctrine is not applicable here, as the preponderance 
of the evidence is against the claim.  See 38 C.F.R. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990), and Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).

III.  Entitlement to TDIU 

VA will grant a TDIU where the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of service-connected 
disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  A total 
disability rating may be assigned where the schedular rating 
is less than total and when the veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disability, provided, however, that if 
there is only one such disability, it must be rated at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16.  

In evaluating whether the veteran's service-connected 
disabilities preclude substantially gainful employment, the 
VA Adjudication Manual, M21-1, Paragraph 50.55(8) defines 
substantially gainful employment as that which is ordinarily 
followed by the nondisabled to earn a livelihood, with 
earnings common to the particular occupation in the community 
where the veteran resides.  See Moore (Robert) v. Derwinski, 
1 Vet. App. 356 (1991).  This suggests a living wage.  
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).  The ability to work 
sporadically or obtain marginal employment is not 
substantially gainful employment.  Moore, 1 Vet. App. at 358.  
The question in a total rating case based upon individual 
unemployability due to service-connected disability is 
whether the veteran is capable of performing the physical and 
mental acts required by employment and not whether the 
veteran is, in fact, employed.  See Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  TDIU requires that the record reflect 
some factor that "takes the claimant's case outside the 
norm" of any other veteran rated at the same level.  Id. 
(citing 38 C.F.R. §§ 4.1 and 4.15).

Before TDIU may be granted, there must also be a 
determination that the veteran's service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age or nonservice-connected 
disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  It is the 
established policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  38 C.F.R. § 4.16(b).

In Roberson v. Principi, 251 F.3d 1378, 1384 (2001), the U.S. 
Court of Appeals for the Federal Circuit held that, once a 
veteran submits evidence of a medical disability, makes a 
claim for the highest rating possible, and submits "evidence 
of unemployability," the requirement of 38 C.F.R. § 3.155(a) 
that an informal claim "identify the benefit sought" is met 
and that the VA must consider whether the veteran is entitled 
to TDIU.  See also VAOGCPREC 12-2001 (July 6, 2001).    

The veteran's service-connected PTSD was assigned 70 percent 
disability rating effective in April 1998, as a result of a 
January 2003 rating decision.  The veteran also was awarded 
service connection for tinnitus with 10 percent disability 
rating effective in March 1983, and a ruptured right tympanic 
membrane, zero percent disabling.  The current combined 
rating of these service-connected disabilities for the 
purposes of TDIU is 70 percent.  Accordingly, he is qualified 
to be considered for a TDIU determination.  38 C.F.R. § 
4.16(a).   

The veteran is a high school graduate who was last employed 
as a dishwasher in a bar/restaurant.  The Board notes that, 
at the November 2002 VA medical examination, he reported his 
belief that he would soon be terminated from his job due to 
performance issues, including altercations with customers and 
inability to get along with supervisors.  As noted above, he 
was terminated in July 2003 for unsatisfactory performance, 
which included consistent lateness for work and inability to 
apply himself on the job and to work cooperatively with his 
supervisors.  The veteran himself apparently believes that he 
is not employable because of these performance issues and the 
extent of his PTSD.  See transcript of the hearing held in 
Denver in May 2003 and notice of disagreement dated in 
November 1998.  The veteran places particular emphasis on his 
inability to interact cooperatively with others, and 
specifically testified that he had thoughts about physically 
hurting them.  See hearing transcript.  

Further, the Board notes that, according to the November 2002 
VA examination report, the prognosis for improvement is not 
good.  The veteran continued to exhibit poor coping skills, 
was socially isolated, and consistently failed to get along 
with others to an extent necessary to be productive at the 
workplace.  Importantly, the VA examiner opined that the 
veteran lacks motivation to discontinue use of alcohol and 
marijuana and to reduce the debilitating effects of PTSD on 
his daily life.  The veteran apparently continued to perform 
at an unsatisfactory level so as to result in termination 
from his job approximately one-half year after the November 
2002 VA examination.  

All of the above factors favor a finding that, as a result of 
service-connected PTSD, the veteran is unable to secure or 
follow substantially gainful employment commensurate with his 
education and work experience.  The two key factors favoring 
a TDIU here are (1) the veteran's persistent inability get 
along with others, and in particular, with managers, at even 
a minimal level necessary for productive functioning at the 
workplace; and (2) lack of motivation on the veteran's own 
part to reduce the adverse impact of PTSD.  TDIU is warranted 
in this case.
  

ORDER

1.  An evaluation higher than seventy (70) percent for 
service-connected PTSD is denied.

2.  A total disability rating based upon individual 
unemployability (TDIU) is granted.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



